Citation Nr: 0618837	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-34 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1962 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In February 2006, the veteran testified 
at a hearing at the RO before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim.

The Board notes that an April 2003 VA examination report 
states that a positive test of the veteran will accompany the 
report, that an HCV RNA (possibly a hepatitis C virus 
radionuclide angiography) will be included, and that some 
clinic notes also will accompany this VA exam.  However, none 
of those items is associated with the copy of the VA 
examination report found in the claims file.  It is noted 
that the RO requested the results, and there is indication 
that the medical center could not find such test results.  In 
addition, the examiner wrote that it was as likely as not 
that the cause of the veteran's hepatitis C infection was 
inoculations that he received during service.  The examiner 
does not explain how he reached this conclusion and whether 
he was referring specifically to air gun immunizations which 
the veteran's complaint refers to as "jet injectors."  It 
is possible that some findings he reviewed lead to this 
conclusion, but with the absence of a medical basis and the 
absence of the records, the basis of this conclusion is not 
evidenced, especially in view of the years between the 
injections and the noted onset of hepatitis.  The matter will 
be referred back to the examiner for clarification of this 
matter.

The claims file also contains copies of VA outpatient records 
from July 2000 to April 2003.  Some of those records refer to 
the veteran's positive hepatitis C diagnosis in 1998 and a 
liver biopsy in 2000 at the University of Kansas Medical 
Center or KUMC, but these private medical records are not 
found associated with the claims file.  These records may be 
probative as to etiology, especially in view of the other 
records that are not on file.

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that, where VA has notice that the veteran 
was receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  In Tetro v. Gober, 14 Vet. 
App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro, supra.  

An August 2001 note in the claims file regarding a pension 
refers to the veteran's receipt of monthly Supplemental 
Security Income (SSI) payments.  The exact nature of any 
disability SSA recognized to award the SSI payments is 
unclear.

Finally, while this matter has been undergoing development, 
additional guidance has been provided concerning notice and 
development provisions.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In view of that guidance, additional 
notice will be provided.

Based on this evidence in the claims file and the guidance of 
the Court, the veteran's SSA records should be obtained in 
connection with his claim.  In addition, the veteran should 
be afforded a notice letter reflective of the Court's recent 
cases interpreting the Veterans Claims Assistance Act of 2000 
(VCAA).  

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Social 
Security Administration and request copies 
of the veteran's SSI application, the 
administrative decision, and all medical 
records considered in his claim for 
disability benefits (and any subsequent 
disability determination evaluations).

2.  The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  The RO should provide the veteran with 
VA Form 21-4142 so that his private 
medical records from the University of 
Kansas Medical Center (or KUMC) can be 
requested on his behalf.  Any available 
medical records so obtained should be 
associated with the veteran's VA claims 
folder.  If records are not obtained, 
documentation of the attempts to obtain 
the records should be evidenced.

4.  Then the RO should arrange for the 
examiner who entered the April 2003 
opinion to review the veteran's VA claims 
folder and provide a further opinion, with 
supporting rationale, as to whether the 
veteran's hepatitis C is due to service.  
Specifically, it should be indicated 
whether the missing test results may have 
resulted in that opinion.  If so, the 
information used should be explained.  If 
that examiner is unavailable, a similarly 
situated examiner should be asked to 
supply the opinion.  In particular, the 
examiner should discuss/explain whether it 
is as likely as not that injections 
administered by air gun devices could have 
caused this infection and disease in this 
case.  The RO should request the examiner 
to offer the medical basis for all his 
opinions, including the prior opinion that 
the veteran's hepatitis C infection was at 
least as likely as not caused by 
inoculations received during the veteran's 
service.  As indicated, the rationale for 
that opinion should be set out.  If the 
examiner believes that physical 
examination and/or diagnostic testing of 
the veteran is necessary, such should be 
scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

5.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for hepatitis C.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, and a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the July 
2004 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran, if further 
action is required on his part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



